United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, WATSON
COMMUNITY STATION, Arlington, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1425
Issued: July 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2020 appellant filed a timely appeal from a June 1, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On October 25, 2019 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she experienced bilateral foot pain causally related to
1

5 U.S.C. § 8101 et seq.

factors of her federal employment, including constant standing and walking. She noted that she
first became aware of her condition and its relation to her federal employment on
October 19, 2019. On the reverse side of the claim form an employing establishment supervisor,
T.A., controverted the claim. She noted that appellant’s duties include pulling packages and letters
at the window for customers, but that she does not carry mail or drive postal vehicles. Appellant
did not stop work.
In a November 1, 2019 letter of controversion, B.S., a health and resource management
specialist for the employing establishment, informed OWCP that it had no medical documentation
to support that the injury occurred as alleged, nor was there a medical condition diagnosed in
connection with the injury or event. B.S. noted that appellant claimed that her feet were hurting
due to constant standing and walking, but alleged that her duties required only intermittent standing
and walking.
In an initial evaluation report dated October 30, 2019, Dr. Christopher Mann, an
occupational medicine specialist, noted that appellant reported that she had worked as a city carrier
for 18 years. He indicated that she described her job duties as including landing on her feet
repeatedly while entering and exiting her postal vehicle; walking and standing for prolonged
periods of time on uneven surfaces for more than 8 hours per day; climbing stairs; squatting
repeatedly to pick up packages; standing on one spot casing mail for more than 90 minutes per
day; lifting/carrying mail trays and containers; and pushing/pulling all-purpose containers and wire
cages. While performing these duties on October 19, 2019, appellant experienced an insidious
onset of bilateral foot and ankle edema. She related that, as her workday progressed, her feet and
ankles would start swelling, and she would have difficulty ambulating on concrete floors for long
periods of time. Appellant denied any prior history of trauma to her feet, but did relate a history
of various prior work injuries to her neck, right shoulder, and left hand. On physical examination
of the feet and ankles Dr. Mann observed tenderness to palpation and edema over the plantar fascia
in the area of the heels and arches, as well as tenderness in the area of the metatarsals and toes. He
diagnosed bilateral plantar fibromatosis and metatarsalgia and primary osteoarthritis of the ankles
and feet. Dr. Mann recommended that appellant continue working regular limited duty and start a
course of physical therapy.
In November 11, 2019 reports of x-rays of the feet, Dr. Nicholas Iwasko, a Board-certified
musculoskeletal radiologist, recorded impressions of bilateral inferior calcaneal spurring
compatible with chronic plantar fasciitis, hallux valgus of the great toe, posterior calcaneal
enthesopathy, soft tissue swelling lateral to the fifth metatarsophalangeal joint and small focal
erosion within the lateral aspect of the fifth metatarsal head. In x-ray reports of the ankles of even
date, he recorded impressions of bilateral inferior calcaneal spurring compatible with chronic
plantar fasciitis, posterior calcaneal enthesopathy, and talonavicular osteoarthritis.
In a November 19, 2019 development letter, OWCP advised appellant of the deficiencies
of her claim. It requested that she submit additional factual and medical evidence and provided a
questionnaire for her completion. In a separate letter of even date, OWCP also requested additional
information from the employing establishment. It afforded both parties 30 days to respond.
In November 25, 2019 reports, Dr. Iwasko evaluated magnetic resonance imaging (MRI)
scans of the feet and ankles. He recorded impressions of mild Achilles tendinopathy, various areas

2

of edema, joint effusions and tenosynovitis, and calcaneal bone spurring of the ankles. On the
right Dr. Iwasko noted findings compatible with chronic plantar fasciitis, but without any acute
plantar fasciitis changes, while on the left, he noted acute and chronic plantar fasciitis with plantar
fascial thickening and edema. He also noted impressions of various joint effusions, periarticular
edema, plantar muscle irritation, and arthritic changes of the feet. Dr. Iwasko commented that
rheumatoid arthritis, other inflammatory arthritides, or gout could have this appearance. He also
recorded impressions of focal bone irritation or erosion of the first and fifth metatarsal heads of
the right foot and the third through fifth metatarsals of the left foot, which he indicated suggested
an inflammatory arthritis.
By decision dated January 30, 2020, OWCP denied appellant’s claim, finding that the
evidence was insufficient to establish that the employment injury or event(s) occurred as she
alleged. Consequently, it concluded that the requirements had not been met to establish an injury
as defined by FECA.
In a February 10, 2020 narrative report, Dr. Mann clarified that his office incorrectly
indicated that appellant had been working regular duties. He had advised his office that she was
working limited duty with a 15-pound lifting restriction from prior work injuries, but was still
required to be on her feet for most of the workday, two to four hours at a time, on hard concrete
that was sometimes covered with rubber mats. Dr. Mann noted that diagnostic examinations
clearly showed signs of significant digression in appellant’s interarticular surfaces of both ankles,
and that the November 25, 2019 MRI scans were consistent with osteophytic changes manifested
from prolonged standing and walking activity for multiple hours per day. He opined that body
habitus, along with carrying weights and engaging in regular pivoting, turning, and twisting on the
feet, causes microtrauma to the joint surfaces that over time manifests as osteoarthritic changes
around the joints. Dr. Mann further opined that prolonged periods of standing, carrying and/or
walking activity on hard floors would directly contribute to strain across the plantar fascia and
inflammation in between the articular surfaces of the ankle and forefoot. He diagnosed an onset
of bilateral plantar fibromatosis and early onset of primary osteoarthritis of the feet and ankles as
a result of constant and long-term repetitive standing and walking activities.
On March 9, 2020 appellant requested reconsideration.
In support of her request, appellant submitted a response of even date to OWCP’s
development questionnaire, relating that she began her employment in February 2001 as a letter
carrier. In August 2019, she was placed on limited duty as a lobby director, which involved
prolonged standing on concrete floors and walking to retrieve customer packages and letters.
Appellant alleged that her feet and ankles became painful, especially in the area of her heels, which
made it difficult for her to stand and walk. She denied any prior foot problems or hobbies or
activities other than her duties with the employing establishment.
By decision dated June 1, 2020, OWCP modified its January 30, 2020 decision, finding
that the evidence of record was sufficient to establish factors of employment and diagnosed
conditions. However, the claim remained denied, as the evidence of record was insufficient to
establish a causal relationship between appellant’s feet and ankle conditions and the accepted
factors of her federal employment.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors.8
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9

2

Supra note 1.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
7

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); R.D.,
Docket No. 18-1551 (issued March 1, 2019).

4

ANALYSIS
The Board finds that this case is not in posture for decision.
In his February 10, 2020 narrative report, Dr. Mann diagnosed an onset of bilateral plantar
fibromatosis and early onset of primary osteoarthritis of the ankles and feet. He attributed these
conditions to long-term repetitive standing and walking activities, which he found had contributed
to strain across the plantar fascia and inflammation between the articular surfaces of the ankle and
forefoot. Dr. Mann also noted that body habitus and carrying weights, while engaging in various
movements causes microtrauma to the joint surfaces, which over time manifests as osteoarthritic
changes around the joints.
The Board finds that, while it is not fully rationalized and insufficient to establish the claim,
Dr. Mann’s February 10, 2020 report provides a mechanism of injury, references objective
diagnostic reports, and supports that appellant’s diagnosed conditions are causally related due to
the accepted employment factors. Accordingly, this report is sufficient to require OWCP to further
develop the medical evidence.10
It is well established that proceedings under FECA are not adversarial in nature and, while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.11
The Board will, therefore, remand the case for further development of the medical
evidence. On remand, OWCP shall prepare a statement of accepted facts and obtain a rationalized
opinion from a physician in the appropriate field of medicine as to whether the accepted work
factors caused or aggravated appellant’s diagnosed medical conditions. If the physician opines
that the diagnosed conditions are not causally related to the accepted employment factors, he or
she must explain with rationale how or why their opinion differs from that of Dr. Mann. Following
this and other such further development as deemed necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10
E.P., Docket No. 19-1703 (issued April 16, 2021); C.W., Docket No. 19-0322 (issued July 18, 2019); X.V.,
Docket No. 18-1360 (issued April 12, 2019); D.W., Docket No. 17-1884 (issued November 8, 2018); John J. Carlone,
41 ECAB 354 (1989).
11
E.P., id.; C.W., id.; X.V., id.; S.W., Docket No. 18-0119 (issued October 5, 2018); William J. Cantrell, 34 ECAB
1233 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 15, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

